PER CURIAM.
In the county court, a landlord instituted an eviction proceeding based upon a claim of breach of a covenant to maintain the premises. At the conclusion of the bench trial, the trial court entered an involuntary dismissal in favor of the tenant. The landlord appealed. The appellate court disposed of the appeal by reversing for a new trial. It then granted unconditionally a motion for attorney’s fees which the landlord had filed, citing section 83.231, Florida Statutes (1993). It may have been the intention of the appellate court to have granted the motion and remand to the county court for determination in the event the landlord ultimately prevailed on the merits. However, we have no way of knowing what the appellate court meant nor will we reconstruct the events and make such a determination nor will we substitute our judgment for that of the appellate court. Accordingly, we accept jurisdiction, allow the writ, and quash the attorney’s fees order for the reasons stated herein and on authority of Dooley v. Culver, 392 So.2d 575 (Fla. 4th DCA 1980).
It is so ordered.